DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 07/22/2021.  Claims 1-20 have been cancelled.  Claims 21, 28, and 34 have been amended. Claims 21-40 are currently pending in the present application. 

Response to Arguments
Claims 21-40 were previously allowed on 04/22/2021.
Claims 21, 28, and 34 have been amended.


Allowable Subject Matter
Claims 21-40 were previously allowed.
After further search and consideration in light of the amendment to the claims, claims 21-40 are still in condition for allowance and are allowed.

Claims 21-40 are allowed.

Cited Prior Art to Note: 
Kim et al. (US 2015/0382159 A1 here in Kim) teaches a method and a device for performing group communication based on a proximity service (ProSe) in a wireless communication system comprising the steps of: enabling a relay terminal (relay user equipment, relay UE, ProSe UE-to-Network relay) to register group communication in a network node; and enabling the relay terminal to perform the group communication with the network node, wherein the group communication is configured to transmit a downlink signal using a multimedia broadcast and multimedia service (MBMS) if the number of terminals, except for a relayed terminal (relayed using equipment, relayed UE) among a plurality of terminals registered in the network node, is not less than a reference value (Abstract).  

Furthermore, Kim teaches MBMS service information that includes various information items required by a UE to receive MBMS media/traffic, e.g., a service identifier (ID), a temporary mobile group identity (TMGI), and media information including a multicast address/port of media (Kim – [0177]).
These teachings of Kim differ and fall short of the present application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648